Citation Nr: 0740943	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed diminished 
strength and muscle control, to include as secondary to Agent 
Orange exposure.  

2.  Entitlement to service connection for claimed hepatitis 
granuloma, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for claimed sarcoidosis 
of the lungs and liver, to include as secondary to Agent 
Orange exposure.  

4.  Entitlement to service connection for claimed skin 
cancer, to include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for claimed 
diverticulosis, to include as secondary to Agent Orange 
exposure.  

6.  Entitlement to service connection for claimed 
gastroesophageal reflux and hiatal hernia, to include as 
secondary to Agent Orange exposure.  

7.  Entitlement to service connection for claimed 
hypertension, to include as secondary to Agent Orange 
exposure.  

8.  Entitlement to service connection for claimed 
osteoporosis, to include as secondary to Agent Orange 
exposure.  

9.  Entitlement to service connection for claimed 
degenerative joint disease of the lumbar spine, to include as 
secondary to Agent Orange exposure.  

10.  Entitlement to service connection for claimed 
degenerative joint disease of the cervical spine, to include 
as secondary to Agent Orange exposure.  

11.  Entitlement to service connection for claimed 
depression, to include as secondary to Agent Orange exposure.  

12. Entitlement to service connection for claimed 
fibromyalgia, to include as secondary to Agent Orange 
exposure.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and April 2005 rating 
decisions issued by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his January and August 2005 Substantive Appeals.  He 
was scheduled for such a hearing in November 2007, but failed 
to report and provided no explanation for this.  
Consequently, his hearing request is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to diminished strength and muscle control, 
hepatitis granuloma, sarcoidosis of the lungs and liver, skin 
cancer, diverticulosis, gastroesophageal reflux with a hiatal 
hernia, hypertension, osteoporosis, degenerative joint 
disease of the lumbar and cervical spine, depression and 
fibromyalgia during service or for many years thereafter.  

2.  The veteran currently is not shown to have a condition 
manifested by diminished strength and muscle control, 
hepatitis granuloma, sarcoidosis of the lungs and liver, skin 
cancer, diverticulosis, gastroesophageal reflux with a hiatal 
hernia, hypertension, osteoporosis, degenerative joint 
disease of the lumbar and cervical spine, depression, and 
fibromyalgia that is due to Agent Orange exposure or any 
other event or incident of his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
diminished strength and muscle control, hepatitis granuloma, 
sarcoidosis of the lungs and liver, skin cancer, 
diverticulosis, gastroesophageal reflux with a  hiatal 
hernia, hypertension, osteoporosis, degenerative joint 
disease of the lumbar or cervical spine, depression, or 
fibromyalgia due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to be due to 
Agent Orange exposure; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is aware that the August 2003 VA examination did 
not contain an opinion as to the etiology of his claimed 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  In this case as noted; however, the veteran has 
not presented evidence that indicates that his disabilities 
may be related to service.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in February 2003 and January 2005 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2004 and April 2005 rating 
decisions.  However, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Moreover, the RO readjudicated 
the appeal in a January 2007 Supplemental Statement of the 
Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2007 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran in this case has submitted no competent evidence 
to support his assertion that the claimed disorders are due 
to his exposure to herbicides in the Republic of Vietnam.  
Also, diminished strength and muscle control, hepatitis 
granuloma, sarcoidosis of the lungs and liver, skin cancer, 
diverticulosis, gastroesophageal reflux and hiatal hernia, 
hypertension, osteoporosis, degenerative joint disease of the 
lumbar and cervical spine, depression, and fibromyalgia are 
not listed as diseases for which presumption of service 
connection applies, 38 C.F.R. § 3.307(a)(6)(ii) is not 
applicable, and the veteran's claim will only be addressed on 
a direct service connection basis in this decision.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has carefully reviewed the service medical records 
and finds them to be entirely negative for complaints or 
findings of any diminished strength and muscle control, 
hepatitis granuloma, sarcoidosis of the lungs and liver, skin 
cancer, diverticulosis, gastroesophageal reflux with a hiatal 
hernia, hypertension, osteoporosis, degenerative joint 
disease of the lumbar and cervical spine, depression, or 
fibromyalgia during the veteran's period of active service or 
for many years thereafter.  

Subsequent to service, the veteran is shown to have received 
treatment in a private medical facility for various 
conditions.  Although the medical evidence, including the 
August 2003 VA examination, is replete with reference to, 
treatment for and diagnosis of the claimed conditions, none 
of this medical evidence of record contains an opinion or 
competent evidence linking the claimed disorder to any event 
or incident in service.  

The Board is aware of a September 2005 statement from a 
private physician indicating the veteran had received 
treatment in the private facility since September 2000 for 
sarcoidosis.  The doctor noted the veteran's reported history 
of exposure to Agent Orange during his military service.  The 
doctor commented this reported exposure to Agent Orange might 
have a connection to his current illness.  

The Board observes that the doctor did not specifically state 
that the veteran developed sarcoidosis while he was in the 
military or that exposure to Agent Orange was specifically 
related to his sarcoidosis.  

Thus, to the extent that the doctor's statement is offered to 
establish that the veteran developed sarcoidosis due to Agent 
Orange exposure, the Board observes that the opinion from the 
doctor is speculative and that a finding of service 
connection may not be based on a resort to speculation or 
remote possibility. See 38 C.F.R. § 3.102 (2007).  See Obert 
v. Brown, 5 Vet. App. 30 (1993) (A medical opinion expressed 
in terms of "may" or "might" also respectively implies 
"may or may not" and "might or might not," and, by itself, 
is too speculative to rise to the level of "at least as 
likely as not" or otherwise establish a factual position 
that is in relative equipoise).  

The only other evidence of record supporting the veteran's 
claims are his own lay assertions, as related in various 
statements, indicating that he was exposed to Agent Orange 
during his active duty service in Vietnam.  While the veteran 
has been shown to have had service in the Republic of 
Vietnam, none of the claimed conditions is listed as diseases 
for which presumption of service connection applies.  38 
C.F.R. § 3.309(e).  

Further, the veteran also has not provided any competent 
evidence indicating that any of the claimed conditions are 
due to any other event or incident of his period of active 
service.  

The veteran is certainly competent to make statements 
concerning symptoms capable of lay observation, but he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Further, the Board finds the veteran has presented no medical 
evidence to show current disability manifested by diminished 
strength and muscle control.  In the absence of a current 
disability, service connection must be denied on this basis.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, these claims of service 
connection must be denied.  



ORDER

Service connection for claimed diminished strength and muscle 
control, hepatitis granuloma, sarcoidosis of the lungs and 
liver, skin cancer, diverticulosis, gastroesophageal reflux 
with a hiatal hernia, hypertension, osteoporosis, 
degenerative joint disease of the lumbar spine, degenerative 
joint disease of the cervical spine, depression, and 
fibromyalgia, to include as secondary to Agent Orange 
exposure is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


